  

ase 1:18-cv-04551-AMD-JO Document 41 Filed 08/05/19 Page 1 of 1 PagelD #: 478
PANETH

se

 

August 5, 2019
via ECF

Hon. Ann M. Donnelly, U.S.D.J.
United States District Court, E.D.N.Y.
225 Cadman Plaza East, Rm. N 415
Brooklyn, New York 11201

Re: | ALS Capital Ventures, LLC v. Lincoln Life & Annuity Co. of N.Y., et. al.
Docket No.: 18-cv-04551 (AMD) (JO)

Dear Judge Donnelly:

We represent plaintiff ALS Capital Ventures, LLC (“ALS”) in the referenced action. We
write, jointly with counsel for defendant J Rosenberg Distribution Trust (the “Distribution Trust”),
to request that the Court consider ALS’ pending motion to dismiss (D.E.s 25, 33) as a motion to
dismiss the Counterclaims filed by the Distribution Trust on May 10, 2019 (D.E. 36).

On or about March 1, 2019, ALS filed a motion to dismiss (D.E.s 25, 33) the
Counterclaims asserted by the Distribution Trust on December 3, 2018 (D.E. 12). After that
motion was fully briefed, on consent of all parties, ALS filed an Amended Complaint (D.E. 31).
In its Answer to the Amended Complaint, the Distribution Trust asserted the same three
Counterclaims that it had asserted in its Answer to the initial Complaint (D.E. 36). As a result,
the Distribution Trust’s initial Counterclaims were mooted by its filing of the second set of
Counterclaims. In light of the fact that the second set of Counterclaims contains the same
allegations and claims as the one which ALS has already sought dismissal of, ALS and the
Distribution Trust respectfully submit that it would be most efficient for the Court to consider
ALS’ pending motion to dismiss as one seeking dismissal of the Distribution Trust’s second set
of Counterclaims (D.E. 36). See CSX Transp., Inc. v. Emjay Envtl. Recycling, Ltd., 2013 U.S.
Dist. LEXIS 41658, *4-5, fn 3, 2013 WL 1209116 (E.D.N.Y. 2013).

In the event that the Court is not inclined to grant the above request, in accordance with
Rule 4-A of Your Honor’s Individual Practices and Rules, ALS respectfully requests a pre-
motion conference with respect to its anticipated motion to dismiss the Distribution Trust’s May
10, 2019 Counterclaims, for the reasons set forth in the pending motion to dismiss.

Respectfully,

 

 

PANETH & O’MAHONY, PLLC LIPSIUS-BENHAIM LAW LLP
By: __/s/ Michael Paneth By: __/s/ David BenHaim
Michael Paneth David BenHaim
Attorneys for Plaintiff ALS Attorneys for Defendant J
Capital Ventures, LLC Rosenberg Distribution Trust
2329 Nostrand Avenue, Suite M-300 80-02 Kew Gardens Road, Suite 1030
Brooklyn, New York 11210 Kew Gardens, New York 11415
mpaneth @polawyers.com dbenhaim @lipsiuslaw.com

cc: All counsel of record (via ECF)

 

2329 NOSTRAND AVENUE, SUITE M-300 | BROOKLYN, NY 11210 WWW.POLAWYERS.COM
TEL 718.274.8888 | FAX 718.372.1115
